Citation Nr: 0207995	
Decision Date: 07/17/02    Archive Date: 07/19/02

DOCKET NO.  98-06 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE


Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The appellant was a member of the Army National Guard (ANG) 
from March 1965 to March 1971.  He had active duty for 
training from April 1965 to August 1965 and was returned to 
State control as a member of the Army National Guard of New 
Mexico to serve his remaining obligation.  He had periods of 
inactive duty and active duty and was discharged in March 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision from 
the Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The RO affirmed its 
November 1997 denial of entitlement to service connection for 
residuals of a head injury.  

The veteran provided oral testimony before a Hearing Officer 
at the RO in February 1999, a transcript of which has been 
associated with the claims file.

The Board remanded the case in June 2000 for further 
development and additional adjudicative action.  

The RO most recently affirmed the determination previously 
entered in February 2002.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  Service medical records do not show complaints or 
findings of a head injury during the appellant's National 
Guard service.  

2.  A history of a head injury with no concussion and no 
fracture was reported at a March 1968 service medical 
examination; however, residuals of a claimed head injury were 
not shown.  

3.  The competent and probative evidence of record shows that 
the veteran does not have residuals of a head injury linked 
to service on any basis.  


CONCLUSION OF LAW

Residuals of a claimed head injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 101 (24), 106, 
1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant filed a claim in June 1997 seeking service 
connection for injuries sustained while on active duty with 
the New Mexico National Guard.  In pertinent part, he stated 
that he cut his head open while working at the motor pool and 
was treated at the St. Vincent's Hospital in Santa Fe.  Since 
that time, he has had headaches, depression, nervous states 
and anxiety and had been treated since that time by private 
physicians.  He stated that he was a member of the ANG and 
was also a uniform employee for the ANG in Santa Fe, New 
Mexico as a "Jr. Repair Man" for a period of time.  The 
appellant stated that his head injury happened in 1968 while 
he was a member of the 3631st ORDCORPS.  

Evidence submitted included copies of letters by private 
physicians and statements by personnel at the Recovery of 
Alcoholics Program written with regard to the appellant's 
claim for Social Security Administration (SSA) benefits.  
These records pertain to other physical disorders, primarily 
a back disorder, depression, anxiety, and panic attacks.  A 
copy of a report of medical history in March 1968 for SRF-
Final Type A was also submitted.  


The appellant provided a history of a head injury and stated:  
"When working for the Army National Guard in Shop I was 
injured on the head.  I had to go to the immergancy (sic) 
room for head treatment."  The examiner commented that the 
head injury occurred in 1967 when the appellant hit his head 
on a door with no loss of consciousness and no fracture.    

The RO requested service medical records and received records 
for 1965.  The RO notified the appellant in September 1997 
that NPRC informed it that the records were in the possession 
of his National Guard or Reserve unit.  The RO asked the 
appellant to ask that the records be mailed to the RO or to 
provide the complete mailing address and the RO would attempt 
to obtain the records.  Also in September 1997, the RO 
requested the appellant's records from the New Mexico 
National Guard.

In September 1997 the ANG division in the State of New Mexico 
sent a copy of the appellant's service medical records and 
personnel records.  The Retirement Credits Record for the 
National Guard Bureau shows that the appellant had active 
duty or active duty training for two weeks in June 1967.  
These records included the March 1968 Report of Medical 
History in March 1968 as previously mentioned.  The Report of 
Medical Examination in March 1968 shows a clinical evaluation 
of normal for head, face, neck and scalp.  

In October 1997, letters from treating physicians pertaining 
to the appellant's claim for SSA benefits were submitted that 
included copies of letters previously submitted.  A letter 
from ND, MD, dated in October 1995 pertained mainly to his 
low back disorder, but also mentioned that the low back 
disorder and problems of anxiety and depression made it 
impossible for the appellant to hold any job.  Dr. EAH wrote 
in June 1997 regarding the appellant's treatment for pain 
management and commented that the appellant had also been 
treated for chronic depression.   

The ANG division in the State of New Mexico replied in 
December 1997 that a review had been made of all of the 
1379's for the 515th and 3631st for the period of 1965 to 1969 
as per a phone conversation with the appellant.  No record of 
an accident or report of accident as claimed by the appellant 
was found.  Duplicate copies of the appellant's service 
medical records and personnel records were sent.  

The appellant sent a Notice of Disagreement on the denial of 
service connection for a head injury in March 1998.  He wrote 
that he was in the process of obtaining new evidence to be 
submitted.  The RO issued a supplemental statement of the 
case in March 1998.  With the appellant's substantive appeal 
received in April 1998 he included a duplicate copy of a 
March 1968 Report of Medical History.  He claimed that this 
showed a head injury did occur in 1967.  He stated that his 
condition had worsened and that the evidence clearly was a 
link for inservice injury and a current disability.  The 
appellant requested a hearing before a Member of the Board at 
the RO.

The RO contacted St. Vincent's Hospital for records of 
emergency room treatment in 1967 and learned that it normally 
only kept records for ten years and did not have medical 
records prior to 1980.

The RO issued a supplemental statement of the case in April 
1998.  Also in April 1998 the appellant was notified that he 
was on a list for a travel board hearing.  

MM wrote in November 1997 that he had known the appellant for 
approximately 20 years.  Within the past few years, the 
appellant's nervous condition had escalated.  He suffered 
from anxiety attacks that disabled him from performing normal 
tasks in a consistent manner.  In addition, the appellant had 
physical conditions that prohibited him from gainful 
employment.  

PR wrote in November 1997 that he had known the appellant for 
almost 18 years.  During that time the appellant had suffered 
from numerous bouts of depression, anxiety, and panic 
attacks.  



A staff member of the Santa Fe Community Guidance Center 
wrote in February 1998 that the appellant had been seen in 
therapy from August 1997.  His primary difficulties centered 
around chronic depression and a general anxiety disorder.  
His depression was linked to his chronic pain.  The appellant 
was under the care of a physician for psychiatric medication 
who saw the appellant once a month to monitor his 
medications.  Due to his physical and emotional problems, the 
appellant was unable to work at that time.  

In May 1998 the appellant requested a hearing before an 
adjudication officer at the RO and withdrew in writing a 
request for a hearing before a Member of the Board.  

In February 1999, the appellant submitted a report of medical 
history that he had received from the ANG and two lay 
statements.  These were duplicate copies of evidence in the 
claims file.  

The appellant presented testimony on service connection for 
residuals of a head injury at a personal hearing at the RO in 
February 1999.  A copy of the transcript is in the claims 
file.  The only evidence that the appellant could think of 
that was not part of his record that might support his claim 
was a Sergeant BM with whom he was working at the time he 
claimed he was injured.  The appellant's representative 
pointed out that on the Report of Medical History form dated 
in March 1968 the appellant had reported a history of a head 
injury in 1967.  It was pointed out that the doctor did not 
disagree with the claim of a 1967 head injury.  

The representative suggested that service medical records 
were missing.  The appellant described how the accident 
occurred and that he received treatment at St. Vincent's 
Hospital.  He could not remember the month or the date and 
thought that it happened in 1967 or 1968.  When it was 
pointed out to him that in March 1968 he had reported the 
injury as happening in 1967, he then recalled that it 
occurred in 1967.  

The appellant testified that he had been receiving treatment 
since service for residuals of the head injury to include 
blackouts, depression, and migraine headaches.  He had not 
been able to hold a job and always changed jobs because of 
severe headaches and depression.  He had wanted to keep 
working for the ANG but understood that he also had to be a 
member and after the injury he could not function well.  He 
completed his term and did not re-enlist.  

At the February 1999 RO hearing the appellant submitted a 
copy of a February 1999 letter from the non-attorney 
representative who was representing the appellant on his SSA 
claim and wrote that the appellant was found 100 percent 
disabled due to his disabilities.  The appellant's back 
condition began while he was working as a uniformed employee 
and member of the ANG in 1967.  He also received head 
injuries that had caused permanent residual symptoms, i.e., 
lack of concentration, memory impairment, constant headaches, 
mental confusion, anxiety and depression.  The appellant also 
mentioned the name of another person who was working at the 
same time but did not recall the first name.  He had tried to 
obtain records from St. Vincent's Hospital but learned that 
they were not available as the hospital only kept records for 
a certain number of years.  He stated that his family doctors 
had passed away and they would not have a record as he had 
received emergency room treatment at the time of the injury.  

The appellant testified that the residuals from his head 
injury were severe headaches, neck and back pain, anxiety, 
panic attacks and depression.  Regarding the two people who 
worked with him, he gave the full name of one but only 
recalled the last name of the other.  He gave the last name 
of the Major under whom he worked.  He had not tried to 
contact them.  

The appellant was afforded a VA Compensation & Pension (C&P) 
examination for miscellaneous neurological disorders in April 
1999.  The examiner provided a review of the medical records.  
It was noted that the appellant's therapist certified that 
his primary difficulties centered around chronic depression 
and a general anxiety disorder and that his depression was 
linked to his chronic pain.  

The appellant complained of headaches, which started after 
his head injury in 1967.  He described working under a jeep 
and hitting his head on an open door when getting out from 
under the jeep but was unable to recall any further details.  
He reported his symptoms.  The examiner noted that in the 
course of giving the history and details of his headaches, 
the appellant frequently mentioned his back pain, anxiety and 
panic attacks.  The appellant stated that he had a severe 
headache at the time of the examination but denied any 
feelings of nausea or any other feelings of discomfort.  

The examiner stated that based on the appellant's 
information, this did not appear to be a migraine headache.  
The examiner noted that while the appellant could not 
remember or give a good description of the character of his 
headaches, he was better in describing problems and symptoms 
of his low back pain.  Also while he had difficulty 
remembering specific details about his injury, he did not 
have any difficulty in recalling the places regarding alcohol 
abuse treatment and the number of days in the program.  The 
diagnosis was headache, not classifiable.  The examiner was 
not able to give a medical opinion as to whether the 
appellant's headaches, anxiety, depression, lack of 
concentration and lapses of memory were due to the old head 
injury in 1967.  The examiner noted that the neurologist and 
psychiatrist's reports should be seen.  

The appellant was afforded a VA C&P examination in May 1999 
for a mental disorder related to a head injury.  The 
appellant asserted that he remembers nothing from the time of 
the claimed head injury until three days later.  The examiner 
noted that in the appellant's report of the accident in a 
1968 health history questionnaire completed for the National 
Guard, the appellant stated there had been no loss of 
consciousness but that he had been treated and released from 
the Emergency Room.  

The appellant reported at the May 1999 VA examination that 
after the accident he began having frequent severe headaches 
but rather than seek medical help he escalated his already 
excessive use of alcohol to suppress them.  From then until 
1989 he drank excessively.  He experienced depression and 
anxiety but never sought treatment for these symptoms.  

He was unable to tolerate working or being around other 
people and isolated himself even more.  After his period of 
required service ended, he had no regular employment and 
drifted from one job to another with periods of unemployment.  
He usually quit because of alcohol abuse or his anxiety 
around coworkers.  He stopped drinking in 1989 and had been 
seeing a therapist and psychiatrist since that time.  He also 
took medication for insomnia, anxiety, and depression.  He 
felt depressed almost daily and experienced panic attacks 
approximately weekly.  He denied any history of 
hospitalization for depression.  He reported suicidal 
ideation in the past but not at present.  He experienced 
visual hallucinations thought to be a residual side effect of 
his alcohol abuse.  

The VA examiner in May 1999 recorded the developmental 
history and provided the clinical findings.  The assessment 
was that there was no evidence to support a trauma-related 
mental disorder.  The history was of an underachieving man 
with a pattern of poor performance and impaired relationship 
through school and into his adult life.  Social anxiety 
probably associated with low self-esteem and inadequacy 
developed early.  Alcoholism disrupted his performance and 
achievement even further as an adult.  When he became sober, 
his anxiety was unmasked.  The examiner stated that the 
appellant met the criteria for a depressive disorder of 
longstanding but there was no convincing evidence that this 
was related in a causal way to his claimed head trauma.  The 
diagnoses were alcohol dependence in prolonged remission, 
dysthymic disorder and dependent personality disorder.  

The impression of a May 1999 magnetic resonance imaging (MRI) 
was a normal brain MRI.  There were no foci of abnormal 
signal intensity or abnormal susceptibility to suggest old 
blood products.  

The appellant was also afforded a VA C&P neurological 
examination in May 1999.  The examiner observed that the 
appellant walked stiffly with an antalgic type of gait, and 
when specifically asked to walk, he supported himself by 
leaning on the wall.  The examiner commented, however, that 
the appellant's gait was more relaxed and accurate when he 
was walking to and from the examination room.  

The appellant stated that at some point after the claimed 
injury he was told that he had a hairline crack running from 
the top of his scalp down to his left jaw.  The appellant 
described his symptoms.  The clinical findings were reported.  
The diagnoses were headaches, which appeared to be tension 
type of headaches based on the appellant's description; with 
a nonfocal and normal for age neurologic examination with the 
exception of favoring his lower back with an inconsistent 
pattern, with no suggestion of a radiculopathy.  The examiner 
opined that it was unclear if headaches of a tension type 
could be associated with relatively minor trauma.  The issue 
of post concussion, if that was in fact what he sustained at 
that time, type of headaches was controversial, and the 
examiner stated that "it is no more likely than it is not 
likely that these headaches are sequelae of the head 
injury."  

Treatment records from EH, MD, pertain to the appellant's low 
back disorder and treatment.  

Pursuant to the Board's June 2000 Remand, the RO requested 
medical records pertaining to the appellant's Social Security 
claim.  In October 2000 the RO notified the appellant 
regarding evidence needed for a claim seeking entitlement to 
service connection.  The RO stated what evidence he needed to 
provide and then what evidence the RO would obtain.  

In April 2000, the RO satisfactorily notified the appellant 
about the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), modifying the 
adjudication of all pending claims.  

In November 2000, the RO denied service connection for 
tension headaches and a nervous condition to include 
depression and so notified the appellant.  

Records were received from the SSA in September 2001.  These 
records show that the appellant alleged disability due to 
pain in back, hip and bottom of feet and depression.  

In May 1999, it was determined that the appellant continued 
to be entitled to Supplemental Security Income under the 
Social Security Act.  This was based on medical evidence 
showing the appellant had a combination of severe impairments 
to include degenerative disc disease, depression, peripheral 
neuropathy, and pernicious anemia.  Records from La Familia 
Medical Center show that in November 1995 the appellant had a 
full physical.  There were no complaints or findings of 
residuals of a head injury.  

When seen at the Santa Fe Mental Health Center in August 
1996, the appellant complained of back and hip pain due to an 
injury in 1969 and subsequent injuries secondary to a motor 
vehicle accident.  There was no evidence of residuals of a 
head injury.  The records from La Familia Medical Center show 
that in early December 1997 the appellant sought treatment 
for headache since falling four days earlier.  He complained 
of numbness to the left side of his face.  He gave a history 
of having headaches off and on.  In December 1997, the 
appellant sought medication for a headache that he reported 
having intermittently for years but was worsening lately.  

In January 1998, the appellant complained of headache and 
gave a history of old facial trauma to the left side of his 
head and was told that he had a hairline fracture.  This 
happened over 10 years earlier.  Later in January 1998 a 
medical record notes that the appellant had complaints of a 
headache after a fall in December.  He also gave a history of 
a head injury in 1968.  A computerized tomographic (CT) scan 
on the same date was reported as normal.  In July 1998 the 
appellant complained of a headache, which was assessed as 
possibly due to allergic rhinitis.


Criteria

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service in line of duty.  
38 U.S.C.A. § 1110.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.

As regards the appellant's National Guard service, the 
applicable laws and regulations permit service connection 
only for a disability resulting from a disease or injury 
incurred in or aggravated coincident with active duty for 
training, or for disability resulting from injury incurred or 
aggravated during inactive duty training.  See 38 U.S.C.A. 
§ 101(22), (23), (24) (West 1991); 38 C.F.R. § 3.6 (2001)

The term "active duty for training" includes, inter alia, 
full time duty in the Armed Forces performed by Reserves for 
training purposes. See 38 U.S.C.A. § 101(22)(A). The term 
"inactive duty for training" means any duty prescribed for 
Reserves which is not full-time (e.g., voluntary training and 
maintenance duties of their assigned units.  See 38 U.S.C.A. 
§ 101(23).

Under 38 U.S.C.A. § 101(22) (a) and (c) active duty for 
training means, in pertinent part, full-time duty in the 
Armed Forces performed by Reserves for training and full-time 
duty as members of the Army National Guard or Air National 
Guard of any State.

Effective November 1, 2000, Section 301 of the Veterans 
Benefits and Health Care Improvement Act of 2000 (the Act), 
Pub. L. No. 106-419, amended 38 U.S.C. 101(24), which defines 
the term "active military, naval, or air service" to also 
include periods of inactive duty training during which 
individuals become disabled or die from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
that occurred during such training.  



Section 301 also amended 38 U.S.C. 106(d) to provide that if 
a person was disabled or died as a result of any of these 
three diseases having occurred while the person was 
proceeding directly to or returning directly from a period of 
active duty for training or inactive duty training, such 
person would be deemed to have been on active duty for 
training or inactive duty training, as the case may be.  
Paragraphs (a) and (e) of 38 C.F.R. §  3.6 were amended to 
reflect the new statutory requirements.

Entitlement to service connection may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  Each 
disabling condition shown by a veteran's service records, or 
for which he seeks a service connection must be considered on 
the basis of the places, types and circumstances of his 
service as shown by service records, the official history of 
each organization in which he served, his medical records and 
all pertinent medical and lay evidence.  Determinations as to 
service connection will be based on review of the entire 
evidence of record, with due consideration to the policy of 
the Department of Veterans Affairs to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. 
§§ 3.303(a), 3.304.

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  



Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary. When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001); 38 C.F.R. §§ 3.102, 4.3 (2001).

In the consideration of appeals, the Board is bound by 
applicable statutes, regulations of the Department of 
Veterans Affairs, and precedent opinions of the General 
Counsel of the Department of Veterans Affairs.  The Board is 
not bound by Department manuals, circulars, or similar 
administrative issues.  38 C.F.R. § 19.5.




Analysis

Preliminary Matter: Duty to assist

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the earlier noted VCAA of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA of 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions); see generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  VA revised the provisions 
of 38 C.F.R. § 3.159 effective November 9, 2000, in view of 
the new statutory changes.  See 66 Fed. Reg. 45620-45632 
(August 29, 2001).

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board's consideration 
of the new regulations in the first instance is not 
prejudicial to the appellant inasmuch as the regulations 
merely implement the VCAA and do not provide any rights other 
than those provided by the VCAA.


The Board also notes that the February 2002 supplemental 
statement of the case addressed the appellant's claim on the 
merits, rather than on the basis of well-groundedness.  
Therefore, there is no due process problem for the Board to 
proceed with the appellant's claim on the merits at this 
time.  Bernard v. Brown, 4 Vet. App. 384 (1993).

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 38 
C.F.R. § 3.159 (2001).  The RO provided the appellant a copy 
of the applicable rating decision and forwarding letter that 
in combination notified him of the basis for the decisions 
reached.  The RO also provided the appellant a statement of 
the case and supplemental statements of the case that 
included a summary of the evidence, the applicable law and 
regulations and a discussion of the facts of the case.  In 
addition, the RO has notified the appellant of the VCAA and 
that it would assist in getting evidence to support the claim 
if the appellant supplied the necessary information.  Thus, 
it is concluded that the RO satisfied the duty to notify the 
appellant.  

In addition, the RO had the appellant examined with respect 
to the disorder at issue.  In fact, the veteran has been 
examined several times in this regard, and the question of 
etiology of the claimed head injury residuals has been 
addressed by competent medical authority on more than one 
occasion.  There is no need for further examination of the 
veteran.  The appellant was also afforded the opportunity to 
present testimony at a personal hearing.  Also, during the 
appeal period the Board previously remanded this case in June 
2000 for additional development of the record, to include 
securing records from the SSA. 

The Board notes that the appellant's representative at the 
February 1999 hearing suggested that perhaps service medical 
records were missing.  Subsequent to the hearing, however, 
the RO requested service medical records from the New Mexico 
ANG and received additional service medical records and 
personnel records.  In addition, the New Mexico ANG searched 
specified records for the period from 1965 to 1969 and found 
no record of an accident as claimed by the appellant.  

The Board observes that although at the February 1999 RO 
hearing the appellant mentioned the name of one person who 
was working with him at the time of the claimed injury and 
the last name of another, he also stated that he had not been 
in contact with them for many years.  Therefore, the duty to 
assist him has been satisfied, and the Board is satisfied 
that all facts pertinent to the claim for entitlement to 
service connection for residuals of a head injury have been 
properly developed.  

The Board finds that VA can provide no further assistance 
that would aid in substantiating the claim for service 
connection of residuals of a head injury.  The appellant has 
not indicated the likely existence of any evidence that has 
not already been obtained or provided that would be crucial 
in the claim from the standpoint of substantiating compliance 
with the applicable law or VA regulations for basic 
entitlement.  McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Having determined that the duties to notify and to assist 
have been satisfied, the Board turns to an evaluation of the 
appellant's claim on the merits.


Service connection for residuals of a head injury

Determinations of service connection are based on a review of 
the entire record.  38 C.F.R. § 3.303 (2001).  The CAVC has 
stated that "[I]n order to prevail on the issue of service 
connection . . . there must be medical evidence of a current 
disability [citation omitted]; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  
The credibility of the evidence is not presumed at the merits 
stage.  Hickson at 253; see also Pond v. West, 12 Vet. App. 
341, 346 (1999).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence that is sufficient to 
invoke the benefit of the doubt rule.  An allegation alone is 
not sufficient but competent evidence in relative equipoise 
would generally suffice.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).

As regards the appellant's National Guard service, the 
applicable laws and regulations permit service connection 
only for a disability resulting from a disease or injury 
incurred in or aggravated coincident with active duty, active 
duty for training, or for disability resulting from injury 
during inactive duty training.  See 38 U.S.C.A. 
§ 101(22),(23),(24) (West 1991); 38 C.F.R. § 3.6 (2001).  The 
appellant initially claimed that he injured his head in 1968 
and later clarified the year to be 1967, but could not recall 
the month or day.  

Therefore, the claimed injury did not occur during his active 
duty for training which, according to his DD 214, was from 
April 1965 to August 1965.  The appellant's personnel records 
show he had active duty or active duty training for two weeks 
in June 1967.  There is no evidence in the appellant's 
service medical records of complaints or findings of a head 
injury.  The appellant reported having been treated at St. 
Vincent's Hospital; however, records for that time period are 
no longer available.  In addition, a search for the period 
from 1965 to 1969 by the New Mexico ANG for record of an 
accident or report of an accident as claimed by the appellant 
was negative.  

There is evidence that the following year at a medical 
examination the appellant reported the injury.  At a March 
1968 service medical examination the appellant reported 
hitting his head on a door in 1967, month not specified, and 
that he suffered no loss of consciousness and no fracture.  
No residuals of a claimed head injury were noted at the 
examination.  

The appellant contends that the March 1968 Report of Medical 
History clearly shows that a head injury occurred in 1967 and 
was a link for inservice injury and a current disability.  


It is interesting to note that the appellant stated in March 
1968 that the accident occurred when he was "working for the 
Army National Guard" which suggests that the accident 
occurred while working as an employee for the ANG.  Even 
assuming that the appellant did suffer a head injury in 1967, 
and it is not clear if the accident occurred during active or 
inactive duty or while working as an employee of the ANG, at 
the medical examination in March 1968, no residuals of a head 
injury were identified and a clinical evaluation of normal 
was made for the appellant's head, face, neck and scalp.  

Although the appellant has several current disabilities and 
has claimed that some of them are linked to a claimed head 
injury in service, the evidence does not support this 
contention.  The appellant's therapist stated that the 
appellant's primary difficulties centered around chronic 
depression and a general anxiety and his depression was 
linked to his chronic pain.  The appellant claimed at the May 
1999 C&P examination that he could not remember what happened 
for three days after the claimed head injury; however, in 
March 1968 the appellant reported not suffering loss of 
consciousness or a fracture.  While the March 1968 medical 
record is not contemporaneous with the claimed incident, it 
is not very long afterward, and is deemed more probative than 
statements more than thirty years later as to what occurred.  

The Board notes that a VA examiner who evaluated the 
appellant in April 1999 noted that although the appellant 
claimed a severe headache at the time of the examination, 
based on his description, it did not appear to be a migraine 
headache.  The examiner diagnosed headache, not classifiable, 
and declined to provide a medical opinion as to whether the 
appellant's headaches, anxiety, depression, lack of 
concentration and lapses of memory were due to a head injury 
in 1967.  The examiner referred to the neurologist and 
psychiatrist's reports.  


A VA psychiatrist in May 1999 found no evidence to support a 
trauma-related mental disorder.  The appellant met the 
criteria for a depressive disorder but there was no 
convincing evidence that this was related in a causal way to 
the appellant's claimed head trauma.  

Also, in March 1968 the appellant did not report having 
headaches although more recently he has stated that he 
suffered headaches since the claimed head injury.  A VA 
examiner at a May 1999 neurological examination concluded 
that the appellant's headaches appeared to be tension type 
headaches based on his description and opined that it was 
unclear if headaches of a tension type could be associated 
with relatively minor trauma.  Although the examiner noted 
that headaches of a post concussion type were controversial 
and equivocal as to be sequelae of the head injury, in fact, 
the examiner did not diagnose the appellant as having post-
concussion type headaches.   

SSA records show that the appellant alleged disability due to 
pain in back, hip and bottom of feet and depression.  He did 
not include residuals of a claimed head injury.  He was 
awarded SSI benefits based on medical evidence showing severe 
impairments to include degenerative disc disease, depression, 
peripheral neuropathy, and pernicious anemia.  A review of 
the medical records supporting the appellant's SSA claim 
includes a November 1995 report of a full physical 
examination and there were no complaints or findings of 
residuals of a head injury.  

In 1996, the appellant complained of back and hip pain due to 
an injury in 1969 and subsequent injuries due to a motor 
vehicle accident.  There was no evidence of residuals of a 
head injury.  The appellant did seek treatment in December 
1997 for headaches due to a fall four days earlier.  During 
the period of December 1997 and January 1998, the appellant 
reported having headaches intermittently for years but they 
had worsened, having facial trauma over 10 years earlier to 
the left side of his head and having a hairline fracture and 
having a head injury in 1968.  He complained of a headache in 
July 1998 and it was thought possibly due to allergic 
rhinitis.  

Although the appellant has asserted that he suffered a head 
injury while on duty, the evidence does not show that the 
appellant injured his head during his National Guard service.  
Although there is a history of a head injury in 1967 provided 
at the time of a service medical examination in 1968, there 
is no record in the service medical records or the National 
Guard records for that period of an accident as claimed by 
the appellant while on active duty, active duty for training 
or inactive duty.  

The facts of the appellant's case support the conclusion that 
the competent evidence preponderates against service 
connection.  The Board has noted the representative or the 
appellant did not object to the adequacy of the VA 
examinations.  It appears that the examiners adequately 
accounted for the history as provided by the appellant and 
through a review of the record having noted conflicting 
information regarding the claimed injury.  The examiners 
appeared to base their opinions regarding a nexus to service 
upon a review of the entire record.  These opinions with the 
other evidence support an informed determination.

Unfortunately, the record offers no support for service 
connection.  As with any piece of evidence, the credibility 
and weight to be attached to medical opinions of record is an 
adjudication determination.  Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).  The Board points out that lay assertions 
cannot constitute competent evidence in most instances, 
particularly in matters requiring medical nexus evidence.  
See for example Savage v. Gober, 10 Vet. App. 488 (1997), 
recently clarified in Voerth v. West, 13 Vet. App. 117 
(1999).  This would apply to the appellant's assertion that 
the history of a claimed head injury in the service medical 
record provided a link to his current disorders.  The VA 
examiners refuted this assertion based upon history with 
benefit of the claims folder.  The Board observes that the 
examiners reviewed the case and opined against a nexus to 
service.

The record does not include a medical opinion favorable to 
the claim or one that contradicts or leads the Board to 
reasonably call into question the recent VA opinions against 
the claim.


The Board has thoroughly considered all of the evidence and 
in addition to not finding evidence that the appellant 
suffered a head injury in National Guard service, has not 
found any competent medical evidence linking headaches and 
depression claimed as residuals of a head injury to an in-
service event or occurrence during National Guard service.  
Further, the RO sought to obtain all pertinent medical 
records and provided a VA examination that addressed the 
question of a nexus to service for neurological or mental 
disorders.  Thus the appellant has received the benefit of 
VA's duty to assist.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Thus, in light of uncontradicted medical opinions on the 
matter being considered, the evidence viewed objectively is 
not at least in relative equipoise on the question of whether 
the appellant has residuals of a head injury claimed to have 
occurred in service.  Struck v. Brown, 9 Vet. App. 145, 155 
(1996); Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for residuals of head 
injury.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

ORDER

Entitlement to service connection for residuals of a head 
injury is denied.



		
	RONALD R. BOSCH
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

